Citation Nr: 0921760	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-38 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1967.   
He served in Vietnam and was awarded the Combat Infantryman 
Badge and the Purple Heart.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

In the June 2005 rating decision, service connection was 
denied for tinnitus.  The Veteran perfected an appeal of that 
denial.

In August 2008, the Veteran testified at a hearing held at 
the VA office in San Antonio, Texas, before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issues not on appeal

In the June 2005 rating decision, an effective date earlier 
than September 23, 1999 for the grant of service connection 
for posttraumatic stress disorder was denied, and the claim 
of service connection for a wound of the lower back was not 
reopened.  The Veteran did not express disagreement with 
those denials.  

In the June 2005 rating decision, service connection was 
denied for hearing loss.  The Veteran filed a timely Notice 
of Disagreement with that denial.  In October 2006, the RO 
issued a Statement of the Case on this issue.  The Veteran 
did not file a Substantive Appeal on this issue.    

Therefore, these three issues are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


REMAND

For reasons explained immediately below, the Board finds that 
the issue on appeal must be remanded for additional 
evidentiary development.

The report of the March 2005 VA examination reflects that the 
examiner opined that the Veteran's tinnitus was not due to 
military service because the Veteran's hearing was well 
within normal limits on his separation examination.  The 
examiner did not explain why the Veteran's hearing on 
separation was relevant to the etiology of his tinnitus.  
Therefore, another medical opinion is necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA must arrange for an audiologist 
other than the March 2005 VA examiner to 
review the Veteran's claims folder in 
order to determine the etiology of the 
Veteran's tinnitus.  The audiologist 
should provide an opinion as to whether 
it is as least as likely as not that the 
tinnitus is related to the Veteran's 
military service, including acoustic 
trauma incident to combat.  If physical 
examination and/or diagnostic testing is 
deemed to be necessary by the reviewing 
audiologist, such should be accomplished.  
A report of the medical opinion should be 
associated with the Veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




